3 F.3d 1577
303 U.S.App.D.C. 293
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.David SMITHSON, a/k/a Steven Hall, Jeffrey Davis, A.Thompson, Appellant.
No. 92-3171.
United States Court of Appeals, District of Columbia Circuit.
Aug. 27, 1993.

Before:  WALD, D.H. GINSBURG and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented do not warrant an opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that Smithson's conviction be affirmed.  Even if Smithson had a "right" to plead guilty ( but see North Carolina v. Alford, 400 U.S. 25, 38 n. 11 (1970)), he exercised that right by pleading guilty at trial.  Upon his conviction, the court properly enhanced Smithson's sentence since the magistrate judge correctly held that he was not authorized to accept the plea offered at the arraignment.  Finally, the court properly denied Smithson's motion to suppress, as the cramped confines of the train, the officers' positions in the aisle of the train, and Detective Huffman's failure to inform Smithson at the outset that he was not required to answer questions did not render the encounter a seizure.   See United States v. Lewis, 921 F.2d 1294, 1298-99 (D.C.Cir.1990);   United States v. Lloyd, 868 F.2d 447, 451 (D.C.Cir.1989).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.